INFOMERCIAL PRODUCTION AND BRAND LICENSE AGREEMENT




AGREEMENT dated as of this 13th day of October, 2010 (“Agreement”) by and among
TV Goods, Inc., a Florida, corporation with its principal place of business at
14044 Icot Blvd, Clearwater FL 33760 (“TVG”), Sleek Audio, LLC, a Florida
limited liability company with its principal place of business at 600 Eighth
Avenue West, Third Floor, Palmetto, Florida 34221 (“Sleek”), and G-Unit Brands,
Inc., a New York corporation with a place of business c/o Greg Collins, Business
Manager, 8 – 10 West 37th Street, 4th Floor, New York, New York  10018
(“G-Unit”).  TVG, Sleek and G-Unit may also be referred to herein as the
“Parties”.




WHEREAS, TVG has the capabilities to develop and produce direct response
television programs of varying lengths (“Shows”), and to develop and manage
other forms of marketing;




WHEREAS, Sleek and G-Unit entered into a Brand License Agreement on April 22,
2010 (the “Brand License Agreement”) whereby Sleek, among other things, was
granted a world-wide license (the “License”) to use and apply Curtis Jackson’s
(“Jackson”) approved professional monikers specified in Exhibit A; Jackson’s
approved likeness; and Jackson’s approved biography (collectively and
individually, the “Jackson Indicia”) and the trademarks and trade symbols
specified in Exhibit A (the “G-Unit Marks”), on and in relation to the
manufacturing, marketing, distribution and sale of the Product (as defined in
Paragraph 2.1) and on packaging, labels and hangtags for the Product;




WHEREAS, G-Unit and Sleek, subject to the further terms and conditions contained
herein, have agreed to allow TVG to utilize Sleek’s approved biography, and the
Sleek trademarks and trade symbols specified in Exhibit A (the “Sleek Marks”),
the Jackson Indicia and G-Unit Marks in connection with the promotion and sale
of the Product via direct response television and other forms of marketing as
approved in writing by Sleek and G-Unit as set forth herein; and




WHEREAS, TVG has the capabilities to promote the sale of the Products via the
Shows and via various other forms of marketing in all channels of distribution
on a worldwide basis.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and in consideration of the Recitals, covenants
and agreements contained herein, and intending to be legally bound, Sleek,
G-Unit and TVG hereby agrees as follows:




1.

TERM




1.1.

The initial term of this Agreement shall commence as of the date hereof and
shall continue through April 22, 2015 (the “Initial Term”), unless earlier
terminated as provided herein.  So long as the Minimum Royalty (as defined in
Section 5.3) is met, and TVG is not in default under any provision of this
Agreement, upon expiration of the Initial Term, TVG shall have the option to
renew this Agreement for an additional five (5) year period (the “Renewal Term”)
by providing written notice to Sleek and G-Unit at least thirty (30) days prior
to expiration of the Initial Term.  The Initial Term and Renewal Term, if any,
are collectively referred to as the “Term” of this Agreement.  For purposes of
this Agreement, “Contract Year” shall mean each twelve (12) month period of the
Term, commencing on the date hereof and ending on October 12th of each
succeeding calendar year; provided however this Agreement will automatically
terminate upon termination of the Brand License Agreement.  Notice of
non-renewal of the Brand License Agreement shall serve as notice of non-renewal
of this Agreement.




1.2.

Subject to the further terms of this agreement and the timely performance of the
Parties hereto and the availability of Product, not later than (90) days
following execution of this Agreement, TVG will enter into a “Test Term” (“Test
Term”) for a period not to exceed (90) days to begin upon the first airing of a
Show as hereinafter defined.  If the test results are satisfactory to TVG, TVG
has the option at its sole discretion to rollout the Show and proceed with the
Initial Term, subject to the further provisions of this Agreement.  For the
purposes of this agreement “Rollout” is defined as the point in time at which
TVG either: 1) begins airing the





Page 1 of 35







--------------------------------------------------------------------------------

Show subsequent to the expiration of the Test Term; or 2) the point in time at
which TVG has expended $50,000 in media costs.




1.3.

Subject to the further terms of this Agreement and the timely performance of the
Parties as specified herein (including Product, prototype and Celebrity Talent
availability) TVG agrees to use all reasonable efforts to begin airing a Show
within ninety (90) days of the execution of this Agreement.




2.

PRODUCTS/SHOW




2.1.

The “Products” to be advertised and sold under this Agreement means (i) a
high-end over-the-ear headphone product bearing the G-Unit Marks or Jackson
Indicia developed by Sleek that is similar in quality to Sleek’s current SA6
Model, but with a louder and deeper bass output that will function both with
cables and wirelessly (the “Headphones”) and (ii) wireless earbuds that are
lower priced than the Headphones and bear the G-Unit or Jackson Indicia (“Sleek
by 50 Earbuds”), together with adjustment modules, tips and other components,
packaged under the trademarked name Sleek by 50 as set forth on Exhibit A (the
“Product”). Each individual fully packaged set of the Product is sometimes
referred to herein as the “Product” or “Product Unit”).  The definition of
Product shall include all future revisions, upgrades and enhancements.  G-Unit
and Jackson shall have no ownership interest whatsoever in the “Intellectual
Property Rights”, as such term is defined below, pertaining to the Product,
other than the Jackson Indicia and G-Unit Marks used thereon or in connection
therewith or as otherwise specified herein or under any other agreement between
Sleek and G-Unit and/or Jackson.  TVG shall have no ownership interest
whatsoever in the Products or in the “Intellectual Property Rights”, as such
term is defined below pertaining to the Products.  The Product shall be sold
under the name Sleek by 50 which Sleek and G-Unit shall trademark. As used
herein the term “Products” shall not include (i) ear bud wireless earphones
custom fitted to a user’s ears (the “Custom Ear Buds”), (ii) over-the-ear
headphones sold above the price point of the Headphones which do not bear the
Jackson Indicia or G-Unit Marks, and (iii) headphone products, wireless ear
buds, and other products sold, marketed or distributed by Sleek, including
without limitation products licensed to TVG under this Agreement, which do not
bear the Jackson Indicia or G-Unit Marks.




2.2.

Nothing in this Section 2 or elsewhere in this Agreement shall restrict Sleek
from developing, marketing, monitoring, selling, and/or licensing any of its
existing or future products, including but not limited to products bearing the
Sleek Marks.




2.3.

Sleek hereby represents that it will use its best efforts so that a minimum of
2,500 headphone Product Units will be delivered to TVG on or about December 1,
2010 for sales made during the Test Term.  Sleek will take all necessary steps
 to have the non-working prototype completed on or about October 5, 2010 and
will have inventory manufactured and available for the test Term in accordance
with the terms of this Agreement.  As described further in paragraph 10.1
herein, Sleek will fund/finance the cost of the prototypes and inventory for the
test Term. TVG shall fund/finance the Products for the Rollout. TVG shall also
fund the purchase of the applicable tooling (which shall be owned by Sleek) up
to a maximum amount of $250,000. To the extent the tooling is less than $250,000
TVG agrees to pay such difference between the actual amount paid for tooling (if
less than $250,000) and the $250,000, to Sleek.  TVG shall acquire the Product
Units at COG (defined below).




2.4.

Upon execution of this Agreement (and as a condition to TVG's execution
thereon), Sleek shall provide TVG with copies of any patent, copyright,
trademark, trade name and service mark registrations relating to the Product
(all of which are listed on Exhibit A) and all such other documentation which
shall in any way effect the legal and effective distribution, promotion and sale
of the Product. TVG may not use the same without the written approval of the
other parties and such use may only be in furtherance of this Agreement and only
during the Term hereof.  No product may become a Product hereunder without the
express prior written consent of Sleek and no trademark utilizing the name,
image, voice or likeness or 50 Cent may be used without the express prior
written consent of G-Unit.








Page 2 of 35




--------------------------------------------------------------------------------



2.5.

(i) Sleek hereby represents that the lead time for supplying the headphone
Product to TVG is presently ________ (_______) Units a day for orders up to
_____ thousand (________) Product Units at current capacity. The estimated third
party costs of manufacture and delivery of the Product and Packaging (the “COG”
as defined below herein) per Product Unit is ______ ($_______), as set forth on
Exhibit B hereto. Sleek hereby agrees to use its reasonable efforts to have
delivered or to deliver the Product to TVG within such time-frame after receipt
of said purchase orders. Sleek hereby represents that its manufacturer has the
capability to increase monthly capacity to _______ Product Units per month, upon
__________ (___) days notice. The Product shall be delivered in a UPS shippable
container and housed in the US warehouse designated by TVG.   Sleek and/or its
manufacturer shall credit TVG , its sublicensees, and other purchasers of the
Products, in full, for any defective Product Unit returned to Sleek and/or its
manufacturer. A Product Unit shall be deemed defective if any component of the
Product Unit is defective. The agreements/arrangements with the manufacturers,
proof of the COG and other matters referred to in this paragraph, including but
not limited to invoices, are listed in Exhibit B and are attached thereto .The
Parties acknowledge that there are blanks in this paragraph upon execution and
that the Parties agree to use their best efforts to complete and negotiate these
terms within 15 days of the execution hereof.




(ii)

In the event that on a consistent basis (i) Sleek is unable to supply adequate
quantities of the Product as defined in 2.5 above to TVG on a timely basis or
(ii) such Products do not meet the quality standards referred to herein, then
Sleek shall use its best efforts to arrange for the manufacture or production of
the Products (and any related packaging material or accompanying printed
material) by another and/or different manufacturer to meet the required
capacity. Sleek shall remain the sole arbiter on the quality of the Products and
TVG shall remain responsible for the funding as set forth herein.




(iii)

As stated above, TVG will acquire the Product from Sleek at COG and, if a source
such as Jabil or another acceptable manufacturer is will/able to reduce the COG
while maintaining quality, Sleek agrees that it will utilize that manufacturer;
provided, however, the determination of “quality” shall be made in the sole
discretion of Sleek, which determination shall be binding upon TVG;




2.6.

Sleek agrees that it shall cooperate closely with TVG regarding the performance
of duties and obligations of Sleek as described herein. TVG shall, after
consultation with the Parties, determine when and how frequently to market the
Product and, upon such determination, the Parties shall mutually agree upon the
price at which the Products are to be sold by TVG.




2.7.

TVG acknowledges that Sleek has certain existing business relationships with
certain distributors and TVG shall use reasonable efforts to utilize these
contacts, either directly or through its sub-licensees, such contacts in
particular are Focal Point in Japan, Mobile International in China Hong Kong &
Malaysia and IDCP in the European Union.




3.

REVENUE SPLIT.




3.1.

In full consideration of the Parties’ performance under this Agreement and for
all of the rights granted by Sleek hereunder, TVG agrees to pay Sleek a
percentage of the Net Profits, (the “Royalty”) as set forth in Section 6 below
at the address provided in Section 13. Sleek and TVG acknowledge that the name,
voice, image and likeness (including retail packaging rights) and Talent Fees
due G-Unit shall be a deduction in determining the Net Profits as provided in
Section 6 below (the “G-Unit Royalty”).




3.2.

From and after the first airing of the Shows, TVG may withhold ten (10%) percent
of all Royalties payable under this agreement, which would otherwise be due to
Sleek and/or G-Unit over such period as to resolve for returns and charge backs.
Such amount will be adjusted quarterly to reflect the actual amount subject to
returns and chargeback experienced during the prior quarter.




3.3.

Nothing contained herein shall be deemed to give Sleek or G-Unit the right to
participate (through royalties, sharing fees, distribution fees or otherwise) in
the proceeds of sales by TVG of any item other than the Product.





Page 3 of 35




--------------------------------------------------------------------------------



3.4.

During each year of the Term, TVG shall make a donation of $5,000 for each
100,000 Product Units sold during the previous calendar year (or partial
calendar year, as the case may be), to the G-Unity Foundation or another
charity(ies) designated by G-Unit; provided, however, that the initial donation
on January 1, 2012 shall be based on sales of Product from the date hereof
through December 31, 2011.  For purposes of such contribution, sales of Products
shall be deemed made as provided under Paragraph___. This payment shall not be a
deduction made prior to the determination of Net Profits.




4.

OPERATIONAL DUTIES




4.1.

TVG, with the full input and cooperation of Sleek and G-Unit, will script,
create, shoot and produce a direct response spot or spots (the “Show”) promoting
the sale of the Product including all retail point-of-purchase videos, and all
product related marketing materials and promotional items and vehicles,
including, but not limited to internet and viral videos . TVG will fund the
production and the media test and Rollout of the Show. TVG will also fund and
conduct the rollout of the Product into retail and all other channels of
distribution. The parties will mutually agree and create the retail packaging
prior to the production of the Show and begin placement activities at inception
of the execution of this Agreement. G-Unit, subject to approval rights, grants
the Parties the right to use the name, image, voice and likeness of 50 cent in
retail and promotional packaging and promotional materials.




4.2.

TVG shall be responsible to conduct all other operational services, and
marketing in connection with the Shows produced by TVG, including, but not
limited to, answering services, toll free or 800 phone numbers, P.O. boxes, all
order processing and fulfillment functions, product storage and inventory,
customer service and all other operational duties.




4.3.

TVG shall provide Sleek and G-Unit with a Script outline to review for approval.
Sleek’s and G-Unit’s suggested revisions and/or approval of the outline shall be
submitted in writing to TVG, no later than forty-eight (48) hours after
transmission of the Script outline to Sleek and G-Unit, and shall not in any way
unreasonably delay production. If suggested revisions and/or approval are not
received by TVG within forty-eight (48) hours after transmission to Sleek and
G-Unit, TVG shall have the authority to deem the Script outline approved.
Sleek’s approval of the Script outline shall constitute Sleek’s verification and
representation to TVG of the truth and accuracy of the statements and claims
concerning the Product made in the Script outline. If either Sleek or G-Unit
does not approve an item, they shall specify in writing the specific reasons
therefore and offer reasonably acceptable remedies. To the extent that such
remedies are unacceptable to TVG, TVG and G-Unit shall have the final say on all
aspects of the production and creation of the Show, subject to Sleek’s
reasonable approval rights specified above.




4.3.1.

It is the explicit understanding of TVG that Sleek shall in conjunction with 50
Cent/G-Unit create a contest or other incentive, which TVG will be able to
utilize in the Show. The details of those incentive promotional plans are
outlined in the SLEEK AUDIO ‘Marketing Plan Overview” attached hereto and
incorporated herein by reference. These activities are to be funded by Sleek or
G-Unit.




4.4.

Sleek and G-Unit will have mutual approval with TVG over the use of other
celebrity, non-celebrity, spokespersons, testimonials and other talent.
("Talent") with respect to the marketing and sale of the Product.




4.5.

If TVG deems it necessary to have Product Testimonials in the Show, then TVG
shall incorporate local Product testimonials of users of the Product(s) into the
Show. If appropriate, Sleek agrees to supply TVG with contact information for
users of Product, subject to applicable laws.




4.6.

Sleek shall supply TVG with the necessary units of Product for the, Production
of the Show at no cost to TVG. Uses for said Product include, but are not
limited to, testimonials and production. The Product Samples shall become the
sole property of TVG.











Page 4 of 35




--------------------------------------------------------------------------------



4.7.

TVG shall be responsible for final editing and post-production necessary to
prepare the Show for television airing. The final version of the Show shall be
subject to approval by Sleek for technical and legal accuracy. Under no
circumstance shall the approval of the Show by Sleek be unreasonably withheld or
cause unreasonable delay. Sleek shall be deemed to have approved the Program for
technical and legal accuracy if Sleek does not object to the Show in writing,
within five (5) days after transmission, Sleek’s approval of the final version
of the Show shall constitute Sleek’s verification and representation to TVG of
the truth and accuracy of the statements and claims concerning the Product made
in the Show. Upon Rollout or the beginning of the Initial Term (both of which
are defined above) if TVG, in its sole discretion decides to continue airing the
Show or to continue marketing the Products, TVG shall assume the media expense
and finance the inventory.




4.8.

TVG and Sleek shall co-own the Show but neither may use the same except in
furtherance of the provisions of this Agreement. Both Parties may use the Show
and other promotional material for biographical and corporate promotional uses.
 




4.9.

Upon reasonable notice and availability, representatives of Sleek shall use
their best efforts to be available subject to prior business commitments, at no
cost, except as provided for herein, to TVG to tape a Show (including revisions
to the Show), promoting the sale of the Product.




4.10.

The Show(s). In return for the G-Unit Royalty, G-Unit agrees that Curtis Jackson
shall provide all the Services (as hereinafter defined) and shall be the
Celebrity Talent/Host for the Show(s) and the retail and other promotional
videos and vehicles to be utilized and jointly created with G-Unit and subject
to its reasonable approval rights set forth elsewhere herein. The Appearances.
G-Unit shall also provide Jackson’s guest appearance on home shopping channels a
minimum of six (6) times each Contract Year and shall make a minimum of six (6)
other Appearances at events approved by G-Unit, (collectively, the Shows and the
Appearances are referred to as the “Services”).




The Celebrity Talent/Host agrees to perform all Services reasonably required by
TVG which are in any manner related to his role as Celebrity
Talent/Host/spokesperson and/or demonstrator of the Show and Appearances. Such
services shall be rendered in a professional, competent and diligent manner and
shall include, without limitation, and as applicable, (i) rehearsing, shooting
and completing production the Show(s) (in consideration of the payments provided
for in this Agreement), as TVG shall require in order to produce a "first class"
Show, (ii) discussing and demonstrating the Product on camera (or in studio or
via phone patch for radio), (iii) representing the Host's true beliefs as to the
efficacy and quality of the Product, and (iv) interviewing endorsers of the
Product, customers and potential customers of the Product and other persons that
appear in the Show and other marketing/packaging/promotional videos and
vehicles. The Celebrity Talent/Host shall cooperate with and participate in
preproduction/rehearsal activities to the extent necessary in TVG's reasonable
judgment, for the Celebrity Talent/Host to prepare adequately for his role in
the Show. Such activities shall include, without limitation, meeting with and
communicating by phone with the writers preparing the script for the Show (and
other vehicles) and with other persons who will appear in the Show. Celebrity
Talent/Host shall also be available subsequently as reasonably requested for
voice overs, pick-ups or other related post-production needs, as may be mutually
agreed.




If TVG requests Jackson’s attendance at any such Appearance event and Jackson is
unable to attend, TVG shall have the right to request attendance at an alternate
event(s), subject to the approval and scheduling provisions hereof, and provided
that Jackson shall have no obligation to provide Services at more than six (6)
Appearance   events in any Contract Year.  Jackson’s activities at each event
are subject to not less than thirty (30) days prior written notice from TVG and
G-Unit’s prior, written approval in each instance.  TVG’s failure to use or
fully utilize Jackson’s Services shall not result in any reduction of
consideration, requirement of alternative or substitute services or any
carry-over of Services to a subsequent Contract Year.  The scheduling of all
Services is subject to Jackson’s availability, professional schedule and prior
contractual and other professional commitments, and reasonable prior written
notice to G-Unit.  For each appearance made as part of the Services, TVG shall
pay for and provide (a) first-class, round trip airfare for Jackson and one (1)
companion and reasonable economy class round trip airfare for one (1) security
guard or other personnel of Jackson; (b) one (1) first-class hotel suite and two
(2) first-class hotel rooms; (c) first-class, private ground transportation for
Jackson and Jackson’s





Page 5 of 35




--------------------------------------------------------------------------------

companions; and (d) a per diem honorarium of Five Hundred Dollars a day to cover
meals for Jackson and Jackson’s companions.  The per diem shall be paid within
two (2) business days prior to the date of each appearance.  All Show and
Appearance costs and expenses, including production of the Show(s) (excluding
any overhead) are to be recouped by TVG before distribution of Net Profits.




4.11.

TVG shall, in consultation with G-Unit and the Sleek Marketing Committee, create
a combined plan for the promotion and sale of the Product, including, but not
limited to, any and all appearances, contests and other promotional activities
in furtherance of the goals of this Agreement.




4.12.

TVG, Sleek and G-Unit shall fully cooperate and coordinate their PR/IR
departments/providers in order to create a combined plan for the promotion and
sale of the Products, including, but not limited to,  any and all appearances,
contests and other promotional activities in furtherance of the goals of this
Agreement, subject to the written approval of Sleek, which approval shall not be
unreasonably with held.




4.13.

Sleek and G-Unit shall have the right to approve any and all press releases
relating to the subject matter of this Agreement. TVG shall submit all proposed
press releases to Sleek and TVG for approval as soon as practicable in advance
of distribution. Notwithstanding the above, TVG shall be free to file any and
all reports/filings that are required of it as a public company without such
prior approval, however in such cases it will give advance written notice of
such filing(s).  Sleek shall allocate to TVG interior signage and booth space,
as a component of Sleek’s booth, at the CES (Consumer Electronic Show) in Las
Vegas in January, 2011. 




5.

GRANT OF RIGHTS




5.1.

Subject to all of the terms and conditions of this Agreement, including the
approval procedures set forth herein, in consideration of the payment of one and
00/100 Dollar ($1.00) and the other consideration specified in this Agreement,
and provided that TVG is not in breach of any obligation to Sleek, G-Unit or
Jackson, Sleek hereby grants to TVG the exclusive, non-assignable world-wide
license (the “TVG License”) right to use (and the right to sub-license others to
use, subject to the terms hereof) and apply the Sleek Marks, Jackson Indicia and
the G-Unit Marks specified in Exhibit A solely in connection with airing the
Show and selling or to otherwise distributing the Products through approved
broadcast and cable television media (whether pursuant to the Show or any newly
developed Shows which feature the Product), via telemarketing, direct mail,
package inserts, syndication and any other direct response marketing media and
via catalogue, internet and related electronic marketing, retail sales and
through all other channels of distribution. The TVG License shall in no way be
deemed to limit the right of Sleek and G-Unit to use the Sleek Marks, Jackson
Indicia and the G-Unit Marks specified in Exhibit A in any manner they so
determine in connection with any product or otherwise except in connection with
the distribution and sale of the Products in the Territory during the Term
hereof. All rights granted to TVG hereunder shall terminate as specified in
Section 9 of this Agreement.  Notwithstanding anything else herein, TVG shall
ensure that the Services (as defined below) and use of the Sleek Marks, Jackson
Indicia and G-Unit Marks, and the Services, as defined below, do not create or
imply, directly or indirectly, an endorsement by Sleek or G-Unit or Jackson of
any product, services, company, entity, charity, association or event, other
than the Product, without both Sleek’s and G-Unit’s express, prior written
consent.  G-Unit hereby acknowledges and approves of the TVG License granted by
Sleek. Notwithstanding anything to the contrary contained herein, Sleek shall be
able to utilize the Sleek Marks, Jackson Indicia and the G-Unit Marks specified
in Exhibit A to sell its ear bud wireless earphones custom fitted to a user’s
ears (the “Custom Ear Buds”).




5.2.

Subject to the terms of this Agreement, during the Agreement Term, TVG shall
have the exclusive right to air the Show, and to market and sell the Product.
 Sleek shall not (i) air the Show or participate, directly or indirectly, in the
production, development or airing of any direct response television program of
any length (other than the Show) which sells (x) the Product(s) or (y) a newly
developed over-the-ear headphone product which is identical or substantially the
same as the Product (a “Competitive Product”), or (ii) sell, distribute, promote
or market via cable or broadcast television, telemarketing, direct mail, package
inserts, syndication, catalogue or retail sales or any other means a Competitive
Product.  Nothing in this Section 5.2 or elsewhere in this Agreement shall
restrict Sleek from developing, marketing, monitoring, selling, and/or licensing
any of its existing or future products, except as otherwise specified herein,
and provided that Sleek shall not





Page 6 of 35




--------------------------------------------------------------------------------

manufacture, market, distribute, monitor or sell any over-the-ear headphone
product which is identical or substantially the same as the Product other than
the Product without TVG’s prior written consent. Subject to the provisions of
this Section 5.2, for purposes of this Agreement, any (i) ear bud wireless
earphones custom fitted to a user’s ears (the “Custom Ear Buds”), (ii)
over-the-ear headphones sold  above the price point of the Headphones which do
not bear the Jackson Indicia or G-Unit Marks, and (iii) headphone and ear bud
products of any kind and other products developed, sold, marketed or distributed
by Sleek which do not bear the Jackson Indicia or G-Unit Marks shall not be
deemed Competitive Products.




5.3.

Notwithstanding the provisions of subsections 5.1. and 5.2. above, TVG shall
lose its exclusive rights to air the Show and to market and sell the Product if
it does not: (i) pay the Sleek Royalty, as defined herein, a minimum of One
Million Dollars ($1,000,000) per annum for each of the first two years of the
term and commencing on the second anniversary of the beginning of the Initial
Term a minimum of Two Million Dollars ($2,000,000) per annum (the” Minimum
Royalty”). If TVG fails to meet the Minimum Royalty, its rights under Section
5.2 above shall become non-exclusive, and Sleek shall no longer be subject to
the restrictions of Section 5.2 above.  Notwithstanding the foregoing, TVG shall
retain its exclusive rights under Section 5.2 if and for so long as TVG's
failure to meet such goals set forth herein is due to the breach of this
Agreement by Sleek, unavailability of Product or force majeure. TVG shall have
forty-five (45) days to cure a failure in performance under this Section 5.3.
TVG may cure a breach hereunder by paying Sleek and G-Unit, on up to two (2)
occasions during the Term the amount required to offset any shortfall in the
payment of the then Minimum Royalty. As other products are added, including but
not limited to the Sleek By 50 ear buds, the Parties agree to renegotiate an
increase to the Minimum Royalties in good faith.




5.4.

G-Unit reserves all rights in the Jackson Indicia and G-Unit Marks not expressly
granted to TVG herein, for G-Unit’s and Jackson’s own use and benefit,
including, but not limited to, the right to use, and to license others to use,
the Jackson Indicia and the G-Unit Marks on or in relation to goods and services
and in connection with Jackson’s professional activities, in G-Unit’s and
Jackson’s sole discretion; provided, however, that during the Term, as defined
below, and thereafter as specified herein, G-Unit shall not, and shall ensure
that Jackson does not grant to any other person or entity the right to use the
G-Unit Marks or Jackson Indicia on over-the-ear headphone products or to
Competitive Product(s).




5.5.

Sleek reserves all rights in the Sleek Marks and Jackson Indicia and G-Unit
Marks not expressly granted to TVG herein, for Sleek’s own use and benefit,
including, but not limited to, the right to use the Jackson Indicia and the
G-Unit Marks on or in relation to other Sleek products and marketing material;
provided, however, that during the Term, and thereafter as specified herein,
Sleek shall not grant to any other person or entity the right to use the Sleek
Marks, G-Unit Marks or Jackson Indicia on over-the-ear headphone products or to
Competitive Product(s).




5.6.

TVG agrees not to (i) register, attempt to register or use or attempt to use; or
(ii) aid any third party in registering or using or attempting to register or to
use, any trademark, service mark or trade name that is confusingly similar to
any Sleek Mark, G-Unit Mark or any Jackson Indicia, or any domain name
incorporating any Sleek trademark, G-Unit Mark or Jackson Indicia, except as
specifically provided under this Agreement and for the sole benefit of Sleek,
G-Unit and/or Jackson.




5.7.

TVG shall not take or fail to take any action or engage in any practice that
would reasonably be expected to adversely affect Sleek’s, G-Unit’s or Jackson’s
reputation or the goodwill created by Sleek, G-Unit and/or Jackson in connection
with the Sleek Marks, G-Unit Marks and Jackson Indicia or that would impair or
adversely affect Sleek’s, G-Unit’s or Jackson’s rights in any G-Unit Mark or
Jackson Indicia or the market for or sales of the Product or goodwill associated
therewith.




5.8.

TVG acknowledges, represents and warrants that, except for the TVG License it
has not acquired, and shall not acquire (whether by operation of law, by this
Agreement or otherwise), any right, title, interest or ownership, including any
Intellectual Property Rights, as defined below, (collectively, “Ownership
Rights”) in or to the Sleek Marks, G-Unit Marks (including the Sleek By 50 name
set forth in Exhibit A), Jackson Indicia or any other property of Sleek, G-Unit
or Jackson, or any part thereof, any goodwill associated with any of the
foregoing,





Page 7 of 35




--------------------------------------------------------------------------------

and/or any registrations and applications for any of the foregoing.  Should any
such Ownership Rights become vested in TVG, TVG hereby irrevocably assigns all
such Ownership Rights to Sleek or G-Unit, as applicable without additional
consideration.  TVG shall not attack, dispute or challenge, directly or
indirectly, G-Unit’s or Jackson’s exclusive Ownership Rights in and to the
G-Unit Marks and/or Jackson Indicia, nor shall TVG assist others in so doing.
 TVG agrees, without further consideration, to promptly execute all documents
and perform all acts reasonably necessary to confirm Sleek’s and/or G-Unit’s
and/or Jackson’s Ownership Rights hereunder.  All use of the G-Unit Marks and
Jackson Indicia and all goodwill and benefit arising from such use shall inure
to the sole and exclusive benefit of G-Unit and/or Jackson.  




5.9.

For purposes of this Agreement, “Intellectual Property Rights” means any and all
(by whatever terms known or designated) tangible and intangible, now known or
hereafter existing (i) rights associated with works of authorship, know how, and
data throughout the universe, including but not limited to all exclusive
exploitation rights, copyrights, neighboring rights and moral rights; (ii) trade
secret rights; (iii) trademarks; (iv) patents, designs, algorithms and other
industrial property rights and all improvements, modifications, and derivatives
thereof; (v) all other proprietary rights of every kind and nature throughout
the universe, however designated (including logos, character rights, “rental”
rights and rights to remuneration), whether arising by operation of law,
contract, license or otherwise; and (vi) all registrations, applications,
reissues, reexaminations, renewals, continuations, continuations in part,
divisions, or extensions thereof now or hereafter in force throughout the
universe.  




6.

Payment of Royalties to Sleek by TVG




6.1.

TVG shall pay Sleek a percentage of Net Profits specified below, (the
"Royalty"), on a monthly basis.  The applicable percentage is as follows: Fifty
(50%) percent of the Net Profits from all sales of the Product in all channels
of distribution.




6.2.

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:




(1)        Gross Receipts. “Gross Receipts” shall mean the total amount of funds
actually received by TVG from sales of the Products including, but not limited
to, (x) cash, money orders and cleared checks less charges imposed by banks for
clearing, deposits, re-deposits or returns and (y) cleared credit card charges
less the bank discount rate. "Net Sales" shall mean Gross Receipts less the
following; (w) Postage and handling and C.O.D. charges; (x) Sales, value added
and other taxes; (y) Refunds made by TVG to purchasers of the Products; and (z)
Credit card chargebacks and returns.




(2)        Net Profits. “Net Profit” shall mean for this Agreement the sum
remaining from all revenue, received from the sale of the Product(s), including,
but not limited to approved line extensions, related Product up sells during the
Term of this Agreement, after the deduction of the following: (i) payment of all
sales taxes; (ii) payment of all Selling and Fulfillment Costs, including
shipping fees, handling charges, and merchant account charges; (iii) payment of
all gross media/advertising costs and advances against gross media/advertising
costs, inclusive of commissions paid to third party agencies, affiliated
agencies, as applicable; (iv) Returns; (v) all COG; (vi) payment of all costs
and expenses for viewing cassettes and broadcast dubs for television stations
and cable networks; (vii) payment of all mutually agreed on producer and talent
royalties; (viii) actual credit card and non-credit card returns; and (ix)
payment for foreign export, documentation and clearance costs (x) all legal fees
and awards for damages that are not covered by insurance and that are associated
with (a) any injury to person or damage to property that may occur in connection
with the handling, use or operation of the Product or any component thereof and
(b) the infringement of proprietary rights held by any third party under United
States law. All such deductions shall (i) reflect actual, direct costs incurred
on an arm’s-length basis and (ii) exclude salaries, management fees, general
administrative expenses, and other internal overhead expenses paid or incurred
in connection with such sales.








Page 8 of 35




--------------------------------------------------------------------------------

(3)        Net Profits from Wholesale Sales. Shall mean all monies paid to or
otherwise collected from sales of the Product, less all Product Costs, Selling
and Fulfillment Costs, Fees and Commissions, Returns, and Unsold Inventory, as
those terms are defined herein. All such deductions shall (i) reflect actual,
direct costs incurred on an arm’s-length basis and (ii) exclude salaries,
management fees, general administrative expenses, and other internal overhead
expenses paid or incurred in connection with such sales.




(4)        COG Costs. “COG Costs” shall mean cost of goods including all costs
incurred in connection with the acquisition of the Product (which include the
landed cost of goods, freight in, applicable duties and taxes and insurance) and
Packaging.




(5)        Selling and Fulfillment Costs. “Selling and Fulfillment Costs” shall
mean the actual costs and expenses associated with sales and fulfillment of
orders for the Product, which include, all charges for media and advertising,
warehousing, packaging, shipping to customers, customer service, advertising
allowances, markdown money, fees, commissions and other amounts payable to
brokers, distributors and other third parties or otherwise incurred in
connection with such sales.




(6)        Fees and Commissions. “Fees and Commissions” shall mean all fees,
commissions, royalties and expenses payable to third parties in connection with
the marketing and sale of the Product, which include those payable to hosts,
demonstrators and all other persons engaged to appear in any advertisement for
the Product or otherwise associated with the endorsement of the Product and
shall specifically include the G-Unit Royalty (as hereinafter defined) for the
use of his  name, voice, image and likeness (including retail packaging rights)
and Talent Fees payable to G-Unit:




(i)

In full consideration of the Jackson's performance under this Agreement,
including but not limited to the performance of the Services, and for all of the
rights granted by G-Unit hereunder, TVG shall make the following payments to
G-Unit (all of which are herein referred to as the “G-Unit Royalty”): (a) For
direct response television (DRTV) sales (including, but not limited to phone,
online, television, radio and all other non-traditional retail sales): A royalty
of two (2%) percent of  the Net Sales; (b) For live shopping channel sales
(including but not limited to QVC & HSN) during 50’s appearances: A royalty of
five (5%) percent of  the Net Sales;




(7)        Returns. “Returns” shall mean all (i) allowances and credits to
customers on account of rejection or return of the Product, and (ii) losses due
to returned merchandise which cannot be resold or otherwise becomes obsolete.




6.3.

Within thirty (30) days of the end of each calendar month, TVG shall make
payment and shall provide to each of Sleek and G-Unit a statement showing the
basis for each respective Royalty, if any, payable hereunder for such calendar
month, including but not limited to Product sales during such calendar month,
returns, and documented costs deducted from the Gross Receipts and Net Profits
and any other information Sleek or G-Unit reasonably requires.  Each statement
shall be accompanied by payment of the applicable Royalty.  All payments shall
be in United States dollars, and shall be made by check or by wire transfer, in
accordance with Sleek’s and G-Unit’s instructions, as they may change from time
to time upon written notice to TVG.  Any amount not paid when due shall bear
interest at the lesser of 1.5% per month or the greatest amount allowed under
applicable law, from the date due until paid in full.  TVG shall indemnify Sleek
and G-Unit against all attorneys’ fees and other costs incurred in collecting
any amount not paid when due.




6.4.

During the Term and for thirty-six (36) months thereafter, TVG shall maintain
complete and accurate books and records with respect to the manufacture,
distribution and sale of the Product and the basis for the Sleek Royalty and
G-Unit Royalty (together the “Royalty”) payable hereunder.  Sleek and G-Unit
shall each have the right to audit or inspect, or have audited or inspected,
TVG’s records related to the Product and/or Royalty hereunder, upon reasonable
prior notice during TVG’s regular office hours, at any time during the Term and
for thirty-six (36) months thereafter.  TVG shall pay Sleek and/or G-Unit, as
applicable, the amount of any





Page 9 of 35




--------------------------------------------------------------------------------

underpayment revealed by any such audit or inspection, plus applicable interest.
 If any audit or inspection reveals an underpayment of five percent (5%) or more
for any calendar quarter, or if any audit(s) or inspection(s) reveal an
underpayment of five percent (5%) or more over more than one (1) calendar
quarter, TVG shall reimburse G-Sleek’s and/or G-Unit’s costs incurred in
performing the audit(s) or inspection(s), as applicable,




7.

CUSTOMER LIST




7.1.

The list of non-direct response retail customers shall be co-owned by the
parties and each may use it for its own purposes after termination of this
Agreement. The name, address, phone number, method of purchase and other data
collected from TVG's direct response TV, domestic and international, airings of
the Show (and other direct response distribution channels), including home
shopping appearances, (“Customer List”) shall be solely owned by the TVG however
TVG will make the allowable portions of the list available to the Parties.
G-Unit will, subject to its reasonable approval, make its twitter contacts
facebook, websites (thisis50.com) and all other social media sites, available
for the mutually agreed upon promotional activities hereunder. This provision
shall survive the termination of this Agreement.




8.

REPRESENTATIONS, WARRANTIES AND COVENANTS




8.1.

G-Unit’s Warranties. G-Unit represents and warrants that (a) G-Unit has the full
power and authority to enter into this Agreement and to grant to TVG the License
as contemplated by this Agreement; and (b) by entering into and performing this
Agreement Sleek is not, and shall not be, in conflict with any prior or future
obligation to any third party or in violation of any law, statute, regulation or
order of any court or government agency or authority; (c) G-Unit shall not, and
shall ensure that Jackson does not, during the Term and thereafter as expressly
specified herein, develop, manufacture, market or sell over-the-ear earphone or
earbud products, or grant to any other person or entity the right to use the
G-Unit Marks or Jackson Indicia on over-the-ear earphone or earbud products; (d)
this Agreement and the provisions hereof are enforceable against G-Unit in
accordance with their terms; and (f) Use of the G-Unit Marks and Jackson Indicia
do not and will not infringe any third party intellectual property rights or
include any material that is defamatory, libelous, pornographic or obscene.




8.2

Sleek’s Warranties.  (i) Sleek represents and warrants that (a) Sleek has the
full power and authority to enter into and perform this Agreement; (b) by
entering into and performing this Agreement Sleek is not, and shall not be, in
conflict with any prior or future obligation to any third party or in violation
of any law, statute, regulation or order of any court or government agency or
authority; (c) the Product shall be manufactured, distributed and sold, and the
G-Unit Marks and Jackson Indicia used, in accordance with all applicable
statutes, rules, regulations, decrees, orders, standards and guidelines,
including labor laws, laws with respect to prison or forced labor and child
labor and environmental laws; (d) Sleek shall at all times comply with all
applicable statutes, rules, regulations, decrees, orders, standards and
guidelines in the conduct of Sleek’s business, which shall include but not be
limited to compliance with all applicable laws and regulations in connection
with the manufacture of the Products; (e) this Agreement and the provisions
hereof are enforceable against Sleek in accordance with their terms; and (f) the
Product, marketing materials and all packaging materials and other materials
used in connection therewith do not and will not, to Sleek’s knowledge infringe
any third party intellectual property rights or include any material that is
defamatory, libelous, pornographic or obscene.




(ii)

Sleek is the sole and exclusive owner in the United States (and will be applying
for such protection in the remaining Territory subject to applicable law and
regulation), of all patents, copyrights. trademarks, trade names and service
marks used in connection with the Products and/or necessary in connection with
the design, development, production, manufacture, promotion and sale of the
Product. Sleek shall use its best efforts to timely take all appropriate steps
to register the patents related to the Products with the United States Patent
and Trademark Office and other applicable offices in other nations worldwide,
subject to applicable law and regulation.














Page 10 of 35




--------------------------------------------------------------------------------



8.3.

Sleek hereby covenants to TVG as follows:




8.3.1

In the event that Sleek is directly or indirectly selling Competitive Products
at the same time as TVG is permitted to sell the Products hereunder, Sleek shall
not sell or authorize the sale of the Competitive Products at a Sleek's
suggested retail price that is less than the price that TVG sells the Products
for at any time in any media.




8.3.2

Sleek shall cause to have any Manufacturer from which Sleek is purchasing the
Products (or the Sleek itself as the case may be) for delivery to TVG, name TVG
as an additional named insured on any policy for product liability insurance
maintained by such Sleek and, in the event Sleek is itself manufacturing such
Products, to itself arrange to have TVG named as such an additional insured and
to maintain or arrange for such Sleek to maintain TVG as an additional named
insured on such policy for as long as TVG is selling the Products. Sleek shall
cause such insurer to deliver evidence to TVG that it has been so named as an
additional insured within thirty (30) days from the date of this Agreement. Said
insurance shall be for a minimum of $3 million in aggregate and $ 1 million per
occurrence. Said insurer must be a United States company and the policy must be
issued in the United States.




8.4.

Sleek indemnifies and holds each of G-Unit and TVG, and their respective
officers, directors, employees, affiliates, licensees, and agents harmless from
any and all costs (including reasonable attorney's fees, disbursements, expenses
and court costs) expenses, damages or other liability to third parties arising
from or related to the use and air of the approved Show, and the use, sale and
distribution of the Products, including, without limitation:




a)

Actions claiming deceptive or misleading advertising or promotion related to
items specifically approved by Sleek regarding the Products;

b)

Actions claiming ownership or other rights in the Products or any material
contained therein (including intellectual properties); and

c)

The breach by Sleek of any of its representations, warranties, covenants or
obligations under this Agreement.




8.5.

The Product(s), when manufactured, will be in compliance with all applicable
marketing laws and regulations; and




8.6.

The Product Information which has been heretofore delivered, or will upon
execution be delivered to TVG is true and correct in all material respects.   




8.7.

Other than as set forth in this Agreement (or agreed to by TVG), no payments are
due or will arise with respect to third parties for which TVG shall be liable on
account of TVG's sales of the Products, provided however, that the Parties
acknowledge that they were introduced to the other Party by Brad Feinstein and
they will work out a mutually acceptable compensation to him therefore.




8.8.

TVG’s Warranties.  TVG represents and warrants that (a) TVG has the full power
and authority to enter into and perform this Agreement; (b) by entering into and
performing this Agreement TVG is not, and shall not be, in conflict with any
prior or future obligation to any third party or in violation of any law,
statute, regulation or order of any court or government agency or authority; (c)
the Product shall be manufactured, distributed and sold, and the Sleek Marks,
G-Unit Marks and Jackson Indicia used, in strict accordance with all applicable
statutes, rules, regulations, decrees, orders, standards and guidelines,
including labor laws, laws with respect to prison or forced labor and child
labor and environmental laws; (d) TVG shall at all times comply with all
applicable statutes, rules, regulations, decrees, orders, standards and
guidelines in the conduct of TVG’s business; (e) this Agreement and the
provisions hereof are fully and completely enforceable against TVG in accordance
with their terms; and (f) the Shows, marketing materials and all packaging
materials and other materials used in connection therewith do not and will not
infringe any third party Intellectual Property Rights or include any material
that is defamatory, libelous, pornographic or obscene.








Page 11 of 35




--------------------------------------------------------------------------------



8.9.

TVG shall indemnify, defend, and hold harmless Sleek and G-Unit and their
respective officers, directors, employees, affiliates, and agents from any and
all costs (including reasonable attorney's fees and expenses and other court
costs), expenses, damages or other liabilities to third parties arising from a
breach of this Agreement by TVG or its affiliates or other liability to third
parties arising from or related to the use and air of the approved Show, and
TVG's use, sale and distribution of the Products, including, without limitation:




a)

Actions claiming deceptive or misleading advertising or promotion related to the
Products (excluding claims specifically authorized by Sleek contained in the
final approved version of the Shows or any other marketing materials);

b)

Actions claiming ownership or other rights in the Show or any material contained
therein (including intellectual properties and producer and other royalties);
and

c)

The breach by TVG of any of its representations, warranties, covenants or
obligations under this Agreement.




8.10.

Other than as set forth in this Agreement (or agreed to by Sleek), no payments
are due or will arise with respect to third parties for which Sleek shall be
liable on account of the sales of the Products, provided however, that the
Parties acknowledge that they were introduced to the other Party by Brad
Feinstein and they will work out a mutually acceptable compensation to him
therefore.




9.

TERMINATION




9.1.

Except as specifically provided for in this Agreement, Sleek shall have the
right to terminate this Agreement upon written notice to TVG (i) should TVG fail
to cure a material breach of any obligation or warranty of TVG under this
Agreement within ninety (90) days of written notice thereof (if capable of
cure); (ii) should the Royalty paid for any year during the Term be less than
the Minimum Royalty for such year as per the terms and provisions contained in
this Agreement pertaining thereto upon the occurrence of a second uncured
non-payment within forty-five (45) days of notice. Subject to the terms of this
Agreement, Sleek shall also have the right to terminate if and after TVG has
missed making Royalty payments due to Sleek for the fourth time within the
thirty day period specified in Section 6.3. above, (including the 30 day period
and has cured within thirty days notice each time).




9.2.

Sleek shall have the right, in Sleek’s sole discretion, to terminate this
Agreement upon sixty (60) days prior written notice to TVG if (i) an order for
relief under Title 11, United States Code is filed by TVG; (ii) TVG is insolvent
or otherwise unable to make the payments required under this Agreement; or (iii)
TVG is subject to an order appointing a receiver, an assignment for the benefit
of creditors or another creditor remedy to liquidate TVG’s assets. If TVG cures
within such time frame, Sleek shall not be entitled to terminate.




9.3.

Sleek shall have the right to terminate this Agreement upon written sixty (60)
days prior written notice to TVG in the event TVG markets, sell distributes or
sponsors, directly or indirectly, any over the ear headphones or earbud products
other than the Products during the Term. If TVG cures within such time frame,
Sleek shall not be entitled to terminate.




9.4.

Sleek shall have the right to terminate this Agreement, subject to the Notice
and cure provisions set forth in Section 9.1.(i) above, in the event TVG ceases
for any reason to provide financing on commercially reasonable terms for the
manufacture and distribution of the Products.




9.5.

TVG shall have the right, in TVG’s sole discretion, to terminate this Agreement
upon sixty (60) days prior written notice to Sleek and G-Unit if (i) an order
for relief under Title 11, United States Code is filed by Sleek; (ii) should
Sleek fail to cure a material breach of any obligation or warranty of Sleek
under this Agreement within thirty (30) days of written notice thereof (if
capable of cure), or (iii) Sleek is subject to an order appointing a receiver,
an assignment for the benefit of creditors or another creditor remedy to
liquidate Sleek’s assets. If Sleek cures within such time frame, Sleek shall not
be entitled to terminate.











Page 12 of 35




--------------------------------------------------------------------------------



9.6.

In the event of termination of this Agreement, the parties agree as follows: (i)
The twelve (12) month period following date of termination, is hereinafter
referred to as "Period of Termination".  During the Period of Termination, if
any, all rights granted TVG in this Agreement shall automatically become
non-exclusive without any further notice. Notwithstanding anything to the
contrary contained herein, upon termination of this Agreement, TVG shall retain
the right to fulfill all orders received by TVG prior to such termination.
 Nothing contained herein gives TVG the right to continue marketing the Products
during the 12 month Period of Termination.




9.7.

Notwithstanding anything else herein, upon termination or expiration of this
Agreement for any reason, TVG shall continue to pay Sleek and G-Unit their
respective Royalty in accordance with Section __until Sleek and G-Unit have each
been paid for all sales of Product through the Period of Termination.




9.8.

This Agreement shall terminate automatically upon the termination of the Brand
License Agreement.




10.

PARTICIPATION BY TVG UPON SALE OF SLEEK




10.1.

As noted above herein, TVG will pay certain items on behalf of Sleek; which
payments will be credited as payments towards/for equity in Sleek. TVG agrees to
pay, on Sleek’s behalf, $250,000 for tooling (for the wireless headphone
Product) as specified in Section 2.3 above. TVG shall also deliver an additional
$250,000 (within 5 business days of the execution of this Agreement) directly to
Sleek which shall be utilized by Sleek as working capital, which shall include
Sleek’s delivery of the minimum of 2,500 complete headphone Product Units for
TVG’s use during the Test Period. In return for the investment of five hundred
thousand dollars ($500,000) , Sleek shall issue to TVG a number of membership
interests  in Sleek equal to five (5%) percent of Sleek’s outstanding membership
interests after giving effect to such issuance. When TVG has made both payments
specified in Section 10.1 above, Sleek shall deliver the certificate for the
said five (5%) percent. Sleek also hereby grants TVG a right of first refusal,
during the Term hereof, to acquire the exclusive ownership rights in and to the
Product(s) should Sleek seek to offer this asset (and its accompanying rights
thereto) for sale to third parties; provided however such right shall be of no
force and effect in connection with any merger, sale of substantially all the
assets, consolidation, reorganization or sale of control of Sleek.




10.2.

During the Term hereof, TVG shall also be entitled to earn participation
percentages (the “Participation Percentage”) in the net proceeds of any sale of
Sleek or substantially all of its assets, made or negotiated during the Term
hereof, or within six (6) months of the termination of this Agreement (the
“Sale”). Should TVG meet the criteria to earn Participation Percentages in the
manner specified below, the Participation Percentage shall be added to TVG’s
then current equity position to determine if the sum of TVG’s membership
interests and TVG’s Participation Percentages is equal to 10. For each one
million five hundred thousand ($1,500,000) dollars TVG pays Sleek in Royalties
(as per Section 6.1.1 above) (the “Participation Royalty”), during an applicable
period, TVG shall be entitled to earn up to one Participation Percentage. The
calculation to determine the Participation Percentage TVG shall receive upon the
payment of each unit of the Participation Royalty is as follows:  First, combine
TVG’s and Sleek’s total gross sales for the period beginning with the execution
of this Agreement and up to the payment by TVG of a unit or multiple units of
the Participation Royalty (taken on a cumulative basis of the payments made by
TVG). Then if TVG’s gross sales are equal to or in excess of seventy-five
percent (75%) of that combined figure during that period, TVG shall have earned
one of the five available Participation Percentages. If TVG’s gross sales are
equal to fifty percent (50%) but less than seventy-five percent (75%) it shall
be entitled to only three-quarters of a Participation Percentage for the payment
of that Participation Royalty, (the “Royalty Participation Royalty
Calculation”). The second period will begin after the payment by TVG of a
participation Royalty and will run through the time until another Participation
Royalty level is paid by TVG to Sleek.  In the above calculations, items sold by
Sleek not bearing the Sleek By 50 indicia, in the price range where TVG is
selling/marketing items with the Sleek By 50 indicia, such sales by Sleek are to
be excluded in determining Sleek’s gross sales.














Page 13 of 35




--------------------------------------------------------------------------------



10.3.

The intent of the Parties is that, pursuant to the provisions of this Section
10, TVG shall have the right based upon performance to earn additional
Participation Percentages which when added to TVG’s Participating Percentages
and the percentage of outstanding Sleek membership interests owned by TVG equals
ten (10), subject to Sleek’s rights set forth in this subsection 10.3. In
furtherance thereof, Sleek agrees that, during the Term hereof, notwithstanding
anything to the contrary herein, to the extent TVG’s percentage ownership of the
outstanding membership interests is less than five percent (5%) on the date TVG
has earned the full five percent (5%) Participating Percentages with respect to
its right to participate in a Sale (the “Differential Date”), TVG may earn up to
a maximum additional Participating Percentages equal to the difference between
five percent (5%) and its then percentage ownership of the outstanding
membership interests of Sleek, to the extent its then percentage ownership is
less (the “Differential”). The aggregate of (i) the number of TVG’s
Participating Percentage, (ii) TVG percentage ownership of Sleek’s outstanding
membership interests, and (iii) the Differential, to the extent earned and
subject to Sleek’s rights shall not exceed ten (10)  The determination of and
the right to such Differential shall be made on one occasion only; provided,
however, TVG may earn up to the Differential only to the extent Sleek receives
Royalty payments following the Differential Date where such Royalty payments are
$1.5 million or more in excess of the then Minimum Royalty based on the same
gross sales ratios as set forth in Section 10.2 hereof; provided further,
however, TVG shall have no right to earn the Differential if Sleek, not later
than one hundred and twenty (120) days following the Differential Date, notifies
TVG in writing that it is offering TVG the right to purchase for ninety (90)
days a number of Sleek membership interests equal to the Differential at the
then fair market value (applicable at the time of such notice of the offering is
given by Sleek) of such membership interests. Fair market value shall be equal
to the price received by Sleek in any sale of membership interests by the
Company within six (6) months of the Differential Date or if no such sale has
occurred, then as determined by a qualified investment banker. In the event
Sleek is engaged in a distribution of its securities on the Differential Date or
has signed a commitment with a third party with respect to a financing, then the
date by which Sleek must provide written notice to TVG that it is electing to
offer TVG the right to purchase the membership interests shall be postponed
until ninety (90) days following the completion of such financing; provided
however, that if within ninety (90) days following the purchase by TVG of a
number of membership interests equal to the Differential, Sleek hereby agrees to
sell any membership interests to a third party, it shall offer to TVG the right
to purchase a number of membership interests equal to the then applicable
Differential.




11.

INDEMINIFICATION




11.1.

By G-Unit.  G-Unit shall defend, indemnify and hold Sleek and TVG, their
 Affiliates, and the officers, directors, members, shareholders, employees,
licensees, licensors, contractors, agents, legal representatives, successors,
heirs, executors, and assigns harmless from and against (i) any and all claims,
suits or demands, and any damages, liabilities, costs and expenses resulting
therefrom, including reasonable attorneys’ fees and costs to the extent arising
out of or relating to G-Unit’s breach of any representation, warranty, covenant
or other obligation set forth in this Agreement; and (ii) any and all third
party claims, suits or demands, and any damages, liabilities, costs and expenses
resulting therefrom, including reasonable attorneys’ fees and costs, to the
extent arising out of or relating to the negligence, gross negligence, bad faith
or intentional or willful misconduct of G-Unit.  Sleek and TVG shall give G-Unit
prompt written notice of any indemnified claim and shall cooperate and assist
G-Unit in the defense of such claim as G-Unit shall reasonably request, at
G-Unit’s sole expense.  S Sleek and TVG will have the right, if Sleek and TVG so
elect, to participate in such litigation at Sleek and TVG’s own expense by
counsel of their own choosing; provided that Sleek and TVG shall not enter into
any settlement of such claim that would impose any obligations or restrictions
on G-Unit or Jackson without the prior written consent of G-Unit, such consent
not to be unreasonably withheld or delayed.  G-Unit will not settle any
indemnified claim without the prior, written consent of Sleek and TVG, such
consent not to be unreasonably withheld or delayed.




12.

CONFIDENTIALITY.




12.1.

During the Term of this Agreement and thereafter, neither party shall disclose
to any third party (other than legal, accounting and other advisors who have
agreed not to disclose such information) or utilize any of the other party’s
Confidential Information obtained hereunder (including the terms of this
Agreement) without the other party’s prior written consent.  For purposes of
this Agreement, “Confidential Information” means





Page 14 of 35




--------------------------------------------------------------------------------

information identified by a party as confidential or proprietary or that would
reasonably be deemed confidential or proprietary to the other party, including
the terms of this Agreement.  “Personal Information”, as defined in Section
12.2. below, shall be G-Unit’s Confidential Information hereunder, and shall be
subject to the provisions of this Section 12.1., in addition to, and not in
limitation of, the provisions of Section 12.  The restrictions on disclosure of
Confidential Information shall not apply to the extent a party is required to
disclose such information by law, or by a court or arbitrator of competent
jurisdiction, or in connection with a public offering, provided that such party
provides prompt written notice of the required disclosure to the other party so
that the other party may seek an appropriate protective order.  The restrictions
on disclosure of Confidential Information shall also not apply to disclosure of
the material terms of this Agreement by Sleek to existing and potential
investors in connection with efforts by Sleek to raise capital, provided that
Sleek has obtained TVG’s and G-Unit’s prior, written consent to each such
disclosure, notifies each such existing and potential investor of the
confidential nature of the information, and requires each such existing and
potential investor to sign an agreement restricting use and disclosure of such
information that is consistent with the provisions hereof.




12.2.

In the course of this Agreement, TVG and its officers, directors, members,
committee members, advisors, employees and contractors (each, a “Receiving
Party”) may be privy to personal and/or confidential information pertaining to
Jackson that is or could be of interest to the press or general public due to
Jackson’s status as a public figure (“Personal Information”).  Personal
Information includes all information regarding or relating to Jackson’s person,
home, assets, professional and non-professional activities and family members,
agents, employees and representatives that is identified by G-Unit as private,
confidential or proprietary, or that would reasonably be deemed to be
confidential or private to Jackson or any other person.  Personal Information
shall not include information that becomes known to the general public, other
than as a result of a breach by TVG of any obligation to G-Unit or Jackson or of
an obligation of confidentiality owed by any third party.  TVG shall not copy or
disclose any Personal Information for any purpose or to any person or entity
without G-Unit’s prior written consent, and shall use the Personal Information
only as necessary for performance of this Agreement. TVG shall safeguard the
Personal Information against unauthorized use or disclosure and shall not
authorize or permit any Receiving Party or any other person or entity to use or
disclose the Personal Information, except as specifically provided herein. TVG
shall ensure that each Receiving Party agrees in writing to the restrictions on
use and disclosure of Personal Information set forth herein, and that each
Receiving Party further agrees not to record any Personal Information in any
manner, including in any personal diary or similar record, or take any pictures,
or sound or video recordings of Jackson or any family member, employee, agent or
representative of Jackson, or give any interview or make any public statement
regarding Jackson or any family member, employee, agent or representative of
Jackson, without G-Unit’s prior written consent.  The restrictions on disclosure
of Personal Information shall not apply to the extent that TVG or any Receiving
Party is required by law or legal process to disclose any Personal Information,
provided that TVG or the applicable Receiving Party promptly notifies G-Unit in
writing of such required disclosure so that G-Unit or Jackson may seek an
appropriate protective order.  TVG shall be liable for breach of this Agreement
by any Receiving Party.




12.3.

TVG acknowledges that any use of the Sleek Marks,  G-Unit Marks or Jackson
Indicia other than in strict accordance with this Agreement would result in
immediate and irreparable damage to Sleek, G-Unit and/or Jackson and that no
adequate remedy at law exists for such damage.  TVG accordingly agrees that
Sleek, G-Unit and/or Jackson shall be entitled to seek equitable relief by way
of temporary, preliminary and permanent injunctions, and such other and further
relief as any court of competent jurisdiction may deem just and proper in the
event of any breach of this Agreement by TVG, in addition to, and without
prejudice to, any other relief to which Sleek, G-Unit and/or Jackson may be
entitled, and without posting a bond or other security therefor or demonstrating
irreparable harm.




12.4.

If at any time during this Agreement, either party is prevented from or hampered
or interrupted or interfered with in any manner whatsoever in fully performing
its duties hereunder, other than payment obligations, by reason of any act of
God, earthquake, flood, fire, epidemic, explosion, casualty, riot, civil
disturbance, war or armed conflict (whether or not there has been an official
declaration of war or official statement as to the existence of a state of war),
invasion, occupation, intervention of military forces, act of public enemy,
embargo, widespread inability to obtain sufficient material, labor,
transportation, power or other essential commodity required in the conduct of
business, or by reason of any other cause or causes of any similar nature (all
of the being herein





Page 15 of 35




--------------------------------------------------------------------------------

referred to as an “event of force majeure”), then the obligations of the party
affected by such event of force majeure shall be suspended as often as any such
event of force majeure occurs and during such periods of time as such events of
force majeure exist and such non-performance shall not be deemed to be a breach
of this Agreement, it being understood nonetheless that the parties shall
cooperate after all such periods of suspension to reschedule their obligations
and that the affected party shall take diligent steps to mitigate the effect of
the event of force majeure.  If such force majeure continues for longer than
ninety (90) days, then the non-affected party may terminate this Agreement,
subject to the rights provided for herein in the event of termination.




12.5.

Sleek and G-Unit each hereby acknowledges and agrees that they are financial
risks associated with the direct television advertising industry and that TVG
makes no warranty, expressed or implied, as to the extent or volume of sales of
the Product to be achieved or revenue to be derived by reason of the
broadcasting of the Shows.  Sleek and G-Unit recognize and acknowledge that the
level of revenues from sales of the Product contemplated by this Agreement are
speculative.  Sleek and G-Unit each hereby agree that they shall not make any
claim, nor shall they seek to impose any liability, upon TVG based upon any
claim that more sales, revenues, media exposure, or customers could have been
obtained or better business could have been done than was actually made or done
by TVG or its successors, licensees and assigns, or that better business terms,
prices or opportunities could have been obtained.




13.

MISCELLANEOUS.




13.1.

Notices. Any notices or other communications required or permitted hereby shall
be in writing and shall be deemed given (a) upon personal delivery; (b) one (1)
business day after deposit with a recognized overnight courier; or (b) four (4)
days after deposit in the United States mail, registered or certified mail,
postage prepaid, return receipt requested.  Notices shall be given to each party
at the address at the head of this Agreement, or to such other address as a
party shall designate by notice in writing in accordance with this Section 12.
 A courtesy copy of any notice to G-Unit, which shall not constitute notice,
shall be delivered to G.  Collins & Company, LLC, 8-10 West 37th Street, 4th
Floor, NY, NY 10018.  A courtesy copy of any notice to Sleek, which shall not
constitute notice, shall be delivered to Stursberg and Associates, LLC, 1500
Broadway, 21st Floor, New York, NY 10036.  A courtesy copy of any notice to TVG,
which shall not constitute notice, shall be delivered to Michael Cimino, at TV
Goods, Inc, 14044 Icot Blvd, Clearwater FL 33760




13.2.

Amendment and Waiver. No amendment of this Agreement, or waiver of any provision
or condition of this Agreement, shall be effective unless it is in writing and
signed by or on behalf of each of the parties (or, in the case of a waiver, by
or on behalf of the party waiving compliance). Unless expressly agreed, no
amendment or waiver of any provision or condition of this Agreement shall
constitute a general amendment or waiver of any provision or condition of this
Agreement, nor shall it affect any rights, obligations or liabilities under or
pursuant to this Agreement that have already accrued up to the date of amendment
or waiver, and the rights and obligations of the parties under or pursuant to
this Agreement shall remain in full force and effect, except and only to the
extent that they are so amended or waived. Any consent granted under this
Agreement shall be effective only if given in writing and signed by the
consenting party and then only in the instance and for the purpose for which it
was given.




13.3.

Rights and Remedies Cumulative. No failure or delay by either party in
exercising any right or remedy provided by law or under or pursuant to this
Agreement shall impair such right or remedy or operate or be construed as a
waiver or amendment of it or preclude its exercise at any subsequent time. No
single or partial exercise of any right or remedy by either party shall preclude
any other or further exercise of such right or remedy or the exercise of any
other right or remedy. The rights, powers and remedies provided by this
Agreement are cumulative and are in addition to any rights, powers and remedies
provided by law.




13.4.

Entire Agreement.  This Agreement and the exhibits included herein by reference
constitute the entire agreement between the parties relating to the
subject-matter covered and supersede any previous agreements, arrangements,
undertakings or proposals, written or oral, between the parties in relation to
such matters. No statement, representation, warranty, undertaking or promise
will be taken to have been given or implied from anything said or written in
negotiations or otherwise between the parties prior to the date of this





Page 16 of 35




--------------------------------------------------------------------------------

Agreement except as expressly stated in this Agreement. Save for fraudulent
misrepresentations, the parties confirm that in entering into this Agreement,
they do not rely on and will have no remedy in relation to, any statement,
representation, warranty, undertaking or promise (whether negligently or
innocently made) of any person other than as expressly set out in this
Agreement.




13.5.

Limitation of Liability.  Except for each party’s indemnity obligations under
Section __ with respect to third party claims, suits or demands, and any
damages, liabilities, costs and expenses resulting therefrom, or liability with
respect to or arising from breach of Section 5.1, Section 5.3, Section 5.4,
Section 11.1 or Section 11.2 of this Agreement, neither party shall be liable to
the other party or any other person or entity for any loss of revenue, loss of
goodwill, indirect, incidental, consequential, punitive or special damages of
any kind or nature whatsoever relating to this Agreement or the transactions
contemplated hereby, regardless of whether such party has been advised of the
possibility of such damages or if such damages were reasonably foreseeable.
 G-Unit’s total cumulative liability under or in relation to this Agreement
shall not exceed the amount actually paid by Sleek hereunder.  




13.6.

Counterparts.  This Agreement may be executed in any number of separate
counterparts (including facsimile or .pdf), each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement, notwithstanding that all parties are not signatory to
the original or the same counterpart, provided that no provision of this
Agreement shall become effective and binding unless and until all parties have
duly executed and delivered a counterpart of this Agreement, at which time this
Agreement shall then become effective and binding as of the date first above
written. Any signed counterpart of this Agreement that is delivered by facsimile
or .pdf transmission shall be deemed to be executed and delivered, for all
purposes hereof.




13.7.

Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable in any respect
under the law of any jurisdiction, then such provision shall (so far as it is
invalid or unenforceable) be given no effect and shall be deemed not to be
included in this Agreement but without invalidating any of the remaining
provisions of this Agreement. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. The parties shall then use all
reasonable endeavors to replace the invalid or unenforceable provision(s) by a
valid and enforceable substitute provision, the effect of which is as close as
possible to the intended effect of the invalid or unenforceable provision.




13.8.

Time for Performance.  Time is of the essence as to the performance of each and
every one of the obligations of the parties under this Agreement.




13.9.

Assignment.  Neither TVG, G-Unit nor Sleek shall transfer or assign this
Agreement or any right or obligation hereunder; provided, however, any
unauthorized transfer or assignment shall be null and void.  Any transaction
that would result in a merger, consolidation, sale of the equity of Sleek, TVG
or G-Unit, as the case may be, with a third party or parties or an acquisition
of the direct or indirect beneficial ownership of membership interests or shares
of capital stock as the case may be, of any of them representing, in the
aggregate, fifty-one percent (51%) or more of the total beneficial ownership
interests of such Party or the sale of all or substantially all of the property
and assets of Party, shall not be deemed an assignment  hereunder.  This
Agreement shall inure to the benefit of each party’s authorized successors and
permitted assigns. Notwithstanding anything to the contrary contained herein,
TVG shall be free to enter into sub-license(s) regarding the marketing of the
Products, in its normal course of business. It will inform Sleek and G-Unit of
all such sub-licenses entered into and provide copies of all such agreements
within ten business days of their execution. TVG shall provide Sleek with its
form sub-licensing agreement prior to entering into a sub-license.




13.10.

No Third Party Beneficiaries.  This Agreement is for the sole and exclusive
benefit of the parties hereto, and their authorized successors and assigns, and
no provision of this Agreement shall be deemed to confer upon any third party,
any remedy, claim, liability, reimbursement, cause of action or other right,
except with respect to Jackson’s rights as specified herein. Nothing expressed
or referred to in this Agreement will be construed to give any person other than
the parties to this Agreement and Jackson any legal or equitable right,





Page 17 of 35




--------------------------------------------------------------------------------

remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. There are no other third party beneficiaries to this Agreement.
 




13.11.

Headings.  The headings contained in this Agreement are inserted for convenience
only and will not be deemed to constitute a part of this Agreement. All
references to “Section” or “Sections” or “Paragraph” or “Paragraphs” refer to
the corresponding Section or Paragraph of this Agreement. All words used in this
Agreement will be construed to be of such gender or number, as the circumstances
require. The parties have participated jointly in the negotiation and drafting
of this Agreement and each party has had the opportunity to seek and obtain
legal counsel with respect to this Agreement, or has waived such right. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. The word “including” shall mean including, without
limitation. The parties intend that each representation, warranty and covenant
contained herein shall have independent significance. All exhibits and
schedules, if any, referred to herein are hereby incorporated herein by
reference and made a part hereof.




13.12.

Governing Law.  This Agreement and the rights and obligations of the parties
under this Agreement, shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of New York, without regard to conflicts
of law principles. Any dispute or controversy arising hereunder shall be subject
to the exclusive jurisdiction of the State of New York, New York County.




13.13

Survivability.  The provisions of paragraphs 4.8, 5.4, 5.5, 5.6, 5.7, 5.8, 5.9,
6.3, 6.4, 7.1, 9.6 and 9.7 and Sections 8, 10, 11, 12, and 13 and such other
provisions as by their terms survive, shall survive termination or expiration of
this Agreement for any reason. Sections ___ shall not survive if the Agreement
is terminated as a result of a Breach on the part of TVG.








Page 18 of 35




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.




[hnhi_ex10z8002.gif] [hnhi_ex10z8002.gif]




[hnhi_ex10z8004.gif] [hnhi_ex10z8004.gif]








Page 19 of 35







--------------------------------------------------------------------------------

EXHIBIT A

SLEEK MARKS




Sleek by 50 (to be obtained)

 




JACKSON MONIKERS




50 Cent










G-UNIT MARKS/PROPRIETARY NOTICE




The stylized S below, application for registration on U.S. Trademark Office
principal register filed March 16, 2010. The proprietary notice ™ shall be used
until registration issues, at which time the proprietary notice ® shall be used.

[hnhi_ex10z8006.gif] [hnhi_ex10z8006.gif]







G-UNIT APPROVAL CONTACT

The G-Unit Approval Contact may be changed at any time upon written notice from
G-Unit.




Nikki Martin

G Unit Records

264 West 40th Street

15th Floor

New York, NY  10018

212-359-3000




SLEEK APPROVAL CONTACT

The Sleek Approval Contact may be changed at any time upon written notice from
G-Unit.




[____________]








Page 20 of 35




--------------------------------------------------------------------------------

EXHIBIT – B














Page 21 of 35




--------------------------------------------------------------------------------

EXHIBIT – C





Page 22 of 35




--------------------------------------------------------------------------------




[hnhi_ex10z8008.gif] [hnhi_ex10z8008.gif]














Page 23 of 35




--------------------------------------------------------------------------------




[hnhi_ex10z8010.gif] [hnhi_ex10z8010.gif]








Page 24 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8012.gif] [hnhi_ex10z8012.gif]








Page 25 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8014.gif] [hnhi_ex10z8014.gif]











Page 26 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8016.gif] [hnhi_ex10z8016.gif]








Page 27 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8018.gif] [hnhi_ex10z8018.gif]








Page 28 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8020.gif] [hnhi_ex10z8020.gif]











Page 29 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8022.gif] [hnhi_ex10z8022.gif]











Page 30 of 35







--------------------------------------------------------------------------------







[hnhi_ex10z8024.gif] [hnhi_ex10z8024.gif]





Page 31 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8026.gif] [hnhi_ex10z8026.gif]





Page 32 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8028.gif] [hnhi_ex10z8028.gif]








Page 33 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8030.gif] [hnhi_ex10z8030.gif]








Page 34 of 35







--------------------------------------------------------------------------------




[hnhi_ex10z8032.gif] [hnhi_ex10z8032.gif]








Page 35 of 35





